Opinion issued February 21, 2019




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-18-00113-CV
                           ———————————
STAMPEDE TX ENERGY, LLC, F/K/A STAMPEDE ENERGY, LLC, AND
          BALLENGEE INTERESTS, LLC, Appellants
                                       V.
            BRIDGETEX PIPELINE COMPANY, LLC, Appellee



                   On Appeal from the 157th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2016-57036


                         MEMORANDUM OPINION

      The parties have filed a joint motion to dismiss the appeal. They represent

that they have reached an agreement to settle this matter and request that we

(1) enter an order vacating the trial court’s final judgment dated November 14,
2017; (2) dismiss this appeal as moot, with any costs to be taxed according to the

applicable rules of this Court; and (3) enter an order remanding the case to the trial

court with direction to the trial court to enter the agreed judgment as soon as

practicable, or for further disposition consistent with the parties’ settlement

agreement. We interpret the parties’ motion as a motion to set aside the trial

court’s judgment and remand the case. See TEX. R. APP. P. 42.1(a)(2)(B).

      Accordingly, we grant the motion, set aside the trial court’s judgment

without regard to the merits, and remand this cause to the trial court for rendition

of judgment in accordance with the parties’ agreement. See id.

      The Clerk is directed to issue the mandate within 10 days of the date of this

opinion. See TEX. R. APP. P. 18.1.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




                                          2